DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 159a and 159b in Figure 13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Groeben et al., (hereinafter 'Groeben', DE 3826786) in view of Eggers (hereinafter ‘Eggers’, U.S. Pat. 5,611,798) and further in view of Eggers et al., (hereinafter ‘Eggers ‘397’, U.S. Pat. 5,480,397) and Swanson et al., (hereinafter 'Swanson', U.S. Pat. 7,582,084).
Regarding independent claim 1 and claim 8, Groeben discloses an apparatus for the excision of soft tissue in one or more of the throat, oropharynx, nasopharynx, or larynx of humans, comprising:
[a] a handle (2 in Fig. 1);
[b]    an elongated blade support member having a distal end and a proximal end, and extending from the handle (3 in Fig. l);
[c] the distal end of blade support member (3) including a first blade support arm having a distal end and a proximal end (leg 4a in Fig. 1), and a second blade support arm having a distal end and a proximal end (leg 4b in Fig. 1); 
[d] an electrically heatable blade (blade 6 and cutting edge 7 in Fig. 1; [0019], “the blade can be electrically heated”) supported at the distal ends of the first and second blade support arms (Fig. 1 illustrates blade 6 supported at distal ends of legs 4a, 4b).
Although Groeben discloses first and second blade support arms, Groeben fails to explicitly disclose that the first and second support arms are thermally conductive and wherein first and second 
 However, in the same field of endeavor, Eggers teaches a similar apparatus (Fig. 2) comprising an electrically heatable blade (tissue engaging region 74 in Fig.2) supported at first and second support arms (support assembly 26, legs 82, 84) comprising thermally conductive material (col. 9, ll.64-65, “support assembly 26 is formed from a material having a high thermal conductivity”). Eggers further teaches first and second thermal barrier members (tissue engaging region 74 in Fig.2) positioned between the heatable blade (74) and the first and second distal ends of the thermally conductive blade support arms (82, 84), respectively, to reduce conduction of heat. Eggers teaches that “during heat conduction, thermal transition regions 76 and 78 serve as thermal chokes to localize heat to region 74 as it extends from borders 80 and 81 within that tissue engaging region” (col. 10, ll. 16-19), thereby increasing control and safety (i.e. minimizing unwanted heating). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Groeben to provide first and second support arms that are thermally conductive and first and second thermal barrier members positioned between the heatable blade and the first and second distal ends of the thermally conductive blade support arms as taught by Eggers in order to localize heating to a desired region (col. 10, ll. 16-19), thereby increasing control and safety (i.e. minimizing unwanted heating). 
Groeben in view of Eggers fail to explicitly disclose an electrically heatable blade electrically isolated from the distal ends of the first and second blade support arms; [e] a first electrically conductive lead extending from the proximal end of the thermally conductive blade support member to a first blade heater contact pad; [f] a second electrically conductive lead extending from the proximal end of the thermally conductive blade support member to a second blade heater contact pad and [i] a controller, wherein the first and second electrically conductive flexible leads extend from the proximal end of the thermally conductive blade support member to the controller.
However, in the same field of endeavor, Eggers ‘397 teaches a similar surgical instrument (surgical instrument 10 in Fig. 2; col. 4, ll.31-39) comprising a heating element (12 in Fig. 2) with a 
Further, Groeben in view of Eggers and further in view of Eggers '397 fail to explicitly disclose [g] a third electrical lead extending from the proximal end of the blade support member to a first electrode; [h] a fourth electrical lead extending from the proximal end of the blade support member to a second electrode; and [i] a controller, wherein the third and fourth electrically conductive flexible leads extend from the proximal end of the thermally conductive blade support member to the controller.
However, in the same field of endeavor, Swanson teaches a similar system (system 100 in Fig. 1) comprising a probe (108) including electrodes (115) and a plurality of sensor elements (120) used to measure data parameters relevant to the tissue being treated (col. 7, ll. 4-20, sensor elements may be in the 
Regarding claim 2
Regarding claim 6, Groeben in view of Eggers and further in view of Eggers ’397 and Swanson teach all the limitations of the apparatus according to claim 1. Groeben further discloses wherein the elongated blade support member (in Fig. 1) is malleable (see deformable portion 8 in Fig. 1).
Regarding claim 7, Groeben in view of Eggers and further in view of Eggers ‘397 and Swanson teach all the limitations of the apparatus according to claim 1. Eggers further teaches wherein the electrically conductive heating element of the heatable blade incorporates a ferromagnetic material having a Curie temperature in the range from 150 C to 600 C (see col. 3., ll. 36-38 for ferromagnetic material iron-nickel alloy having a Currie temperature of about 450 degrees C). It would be beneficial to use ferromagnetic material having a Curie temperature in the range from 150 C to 600 C in order to achieve auto-regulation of the tissue engaging region of the blade. Auto-regulation is characterized wherein the cutting edge of the surgical blade would be maintained within the elevated, pre-selected temperature range (col.2, line 42 - col. 3, line 47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Groeben in view of Eggers and further in view of Eggers ‘397 and Swanson to incorporate ferromagnetic material having a Curie temperature in the range from 150 C to 600 C as taught by Eggers in order to maintain a safe cutting temperature, and avoid overheating in regions of the blade that could cause unwanted tissue burning or blade destruction (col. 2, ll. 30-41). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Groeben in view of Eggers and further in view of Eggers ‘397 and Swanson as applied to claims 1-2 and 6-8 above, and further in view of Vanderpool et al., (hereinafter ‘Vanderpool’, U.S. PGPub. No. 2014/0276928).
Regarding claim 3, Groeben in view of Eggers and further in view of Eggers ‘397 and Swanson teach all the limitations of the apparatus according to claim 1, but are silent regarding wherein the heatable blade has at least one triangular shaped cutting edge for excising soft tissue.
However, in the same field of endeavor, Vanderpool teaches a similar apparatus (incision tool 200 in Fig. 3-4C) comprising a triangular shaped cutting edge (pointed blade 220 in Fig. 3) for excising soft tissue ([0036]). Vanderpool teaches that “the incision tool is designed to create an incision of .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Groeben in view of Eggers and further in view of Eggers ‘397 and Swanson as applied to claims 1-2 and 6-8 above, and further in view of Eggers et al., (hereinafter ‘Eggers ‘311’, U.S. Pat. 5,308,311).
Regarding claim 4, Groeben in view of Eggers and further in view of Eggers ‘397 and Swanson teach all the limitations of the apparatus according to claim 1, but fail to explicitly disclose wherein the heatable blade has an electrically conductive heating element that incorporates a conductive material having a high temperature coefficient of resistance of at least 400 ppm per degree C.
However, in the same field of endeavor, Eggers ‘311 teaches a similar blade (10 in Fig. l) having an electrically conductive heating element (16 in Fig. l) that incorporates a conductive material having a high temperature coefficient of resistance of at least 400 ppm per degree C (Fig. l; col. 8, 1ine 53- col. 9, line 2; heating element 16 may comprise conducting material having a temperature coefficient of resistance of at least 0.0005 per degree C). It is well known in the art (as can be seen in Eggers ‘311), at that high of a temperature coefficient of resistance, “the power source may be configured to sense a change in the heating element temperature by detecting a change in the heating element resistance. The power source can therefore adjust to the heat dissipation rates from the surgical blade during use, while maintaining the blade at a substantially constant temperature” (col.9, ll. 20-32), thereby promoting a smoother and more effective surgery. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Groeben in view of Eggers and further in view of Eggers ‘397 and Swanson to include an electrically conductive heating element as taught by Eggers ‘311. Doing so, at that high of a temperature coefficient of resistance, “the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Groeben in view of Eggers and further in view of Eggers ‘397 and Swanson as applied to claims 1-2 and 6-8 above, and further in view of Vanderpool and Eggers ‘311. 
Regarding claim 5, Groeben in view of Eggers and further in view of Eggers ‘397 and Swanson teach all the limitations of the apparatus according to claim 1, but are silent regarding wherein the heatable blade has at least one cutting edge having a tip. 
However, in the same field of endeavor, Vanderpool teaches a similar apparatus (incision tool 200 in Fig. 3-4C) comprising at least one cutting edge having a tip (pointed blade 220 in Fig. 3; [0036]). Vanderpool teaches that “the incision tool is designed to create an incision of repeatable width and depth with a single motion” ([0006]), thereby making the incision simple and repeatable ([0006]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the heatable blade as taught by Groeben in view of Eggers and further in view of Eggers ‘397 and Swanson to include wherein the heatable blade has at least one cutting edge having a tip as taught by Vanderpool in order to “create an incision of repeatable width and depth with a single motion” ([0006]), thereby making the incision simple and repeatable ([0006]). 
Groeben in view of Eggers and further in view of Eggers ‘397 and further in view of Swanson and Vanderpool fail to explicitly disclose wherein the heatable blade is covered with a non-stick coating except at the cutting edge tip.
However, in the same field of endeavor, Eggers ‘311 teaches a heatable blade (10 in Fig. 1) having a cutting edge tip (Fig. 1 illustrates cutting edge 13 and tip), wherein the heatable blade (10 in Fig. l) is covered with a non-stick coating (abherent coating 19 in Fig. 2) except at the cutting edge tip (Fig. 2 illustrates coating 19 covering blade except for cutting edge tip of cutting edge 13), in order to reduce the sticking or adherence of tissue, blood, coagulated blood and other biological fluids or residues to the blade during use (col. 9, ll. 43-47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the heatable blade as taught by Groeben in view of Eggers and further in view of Eggers ‘397 and further in view of Swanson and Vanderpool to include a non-stick coating as taught by Eggers ‘311. Doing so, reduces the added thermal impedance associated with coagulum buildup, which can reduce the hemostatic effect of the instrument (col. 9, ll. 47-51), thereby promoting a safer and more efficient procedure.
Claims 9-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Groeben in view of Eggers and further in view of Swanson. 
Regarding independent claim 9 and claim 16, Groeben discloses an apparatus for the excision of soft tissue in one or more of the throat, oropharynx, nasopharynx, or larynx of humans, comprising:
[a] a handle (2 in Fig. 1);
[b]    an elongated blade support member having a distal end and a proximal end, and extending from the handle (3 in Fig. l);
[c] distal end of blade support member (3) including a first and second blade support arms having distal ends and a proximal ends (leg 4a, 4b in Fig. 1);
[d] an electrically heatable blade (blade 6 and cutting edge 7 in Fig. 1; [0019], “the blade can be electrically heated”) supported at the distal ends of the first and second blade support arms (Fig. 1 illustrates blade 6 supported at distal ends of legs 4a, 4b).
Although Groeben discloses first and second blade support arms, Groeben fails to explicitly disclose that the first and second support arms are thermally and electrically conductive and wherein first and second thermal barrier members are positioned between the heatable blade and the first and second 
 However, in the same field of endeavor, Eggers teaches a similar apparatus (Figs. 1-2) comprising a controller (electrosurgical generator 14, control knob 38) and an electrically heatable blade (tissue engaging region 74 in Fig. 2) supported at first and second support arms (support assembly 26, legs 82, 84) comprising thermally and electrically conductive material (col. 9, ll.64-66, “support assembly 26 is formed from a material having a high thermal conductivity and low electrically resistive material”). Eggers further teaches first and second thermal barrier members (tissue engaging region 74 in Fig.2) positioned between the heatable blade (74) and the first and second distal ends of the thermally conductive blade support arms (82, 84), respectively, to reduce conduction of heat. Eggers teaches that “during heat conduction, thermal transition regions 76 and 78 serve as thermal chokes to localize heat to region 74 as it extends from borders 80 and 81 within that tissue engaging region” (col. 10, ll. 16-19), thereby increasing control and safety (i.e. minimizing unwanted heating). Further, in order to provide an electrical communication between the generator (‘controller’ 14) and heating component (24), the configuration includes first and second electrically conductive leads (leads 104, 106) extending from and in electrical communication between the distal end of the first and second thermally and electrically conductive blade support arms (support assembly 26, legs 82, 84) and first and second blade heater contact pads (as broadly claimed, leads 104 and 106 are electrically coupled with leads 58 and 59 at contact pads ‘connector extensions’ 56), respectively. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Groeben to provide first and second support arms that are thermally and electrically conductive and first and second thermal barrier members positioned between the heatable blade and the first and second distal 
Groeben in view of Eggers fail to explicitly disclose  [h] third electrically conductive flexible leads extending between the proximal ends of first and second thermally and electrically conductive leads and the controller.
However, in the same field of endeavor, Swanson teaches a similar system (system 100 in Fig. 1) comprising a probe (108) including electrodes (115) and a plurality of sensor elements (120) used to measure data parameters relevant to the tissue being treated (col. 7, ll. 4-20, sensor elements may be in the form of electrodes). The sensor elements (120) include electrically conductive flexible leads (122) that extend from the proximal end (113) of the probe (108) to the sensors (120). Further, the system includes a controller (processor 102) wherein the electrically conductive flexible leads (120) extend from the proximal end (113) of the probe (108) to the controller (102) in order to provide the collected sensor data. Swanson teaches that “the RF source 106, processor 102, and sensors 120 form part of a negative feedback system for regulating RF power output to the electrodes… the controller compares the sensor data (such as temperature, impedance or current data) with reference data stored in memory to generate an error signal” (col. 7, ll. 43-54). If the processor determines that “there is a lack of sufficient contact, the level of power to the electrodes 115 will not be increased to the level required for ablation …upon detection of suitable contact between the electrodes 115 and tissue, the processor 102 instructs the RF power supply 106 and/or RF power supply controller 104 to supply power to the electrodes” (col. 7, ll. 55-66). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Groeben in view of Eggers to include a third electrically conductive flexible leads extending between the proximal ends of first and second thermally and electrically conductive leads and the controller as taught by Swanson in order to provide a negative 
In view of the combination of Groeben in view of Eggers and Swanson, it is noted that the third lead would necessarily extend from the sensor (120, Swanson) at the distal end of the device to the controller (102, Swanson), thereby also extending between the proximal ends of first and second thermally and electrically conductive leads and the controller. 
Regarding claim 10, Groeben in view of Eggers and further in view of Swanson teach all the limitations of the apparatus according to claim 9. Groeben further discloses wherein the heatable blade has at least one straight cutting edge for excising soft tissue (see blade 6 and cutting edge 7 in Fig. l).
Regarding claim 14, Groeben in view of Eggers and further in view of Swanson teach all the limitations of the apparatus according to claim 9. Groeben further discloses wherein the elongated blade support member (in Fig. 1) is malleable (see deformable portion 8 in Fig. 1).
Regarding claim 15. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over , Groeben in view of Eggers and further in view of Swanson as applied to claims 9-10 and 14-16 above, and further in view of Vanderpool.
Regarding claim 11, Groeben in view of Eggers and further in view of Swanson teach all the limitations of the apparatus according to claim 9, but are silent regarding wherein the heatable blade has at least one triangular shaped cutting edge for excising soft tissue.
However, in the same field of endeavor, Vanderpool teaches a similar apparatus (incision tool 200 in Fig. 3-4C) comprising a triangular shaped cutting edge (pointed blade 220 in Fig. 3) for excising soft tissue ([0036]). Vanderpool teaches that “the incision tool is designed to create an incision of repeatable width and depth with a single motion” ([0006]), thereby making the incision simple and repeatable ([0006]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the heatable blade as taught by Groeben in view of Eggers and further in view of Swanson to include at least one triangular shaped cutting edge for excising soft tissue as taught by Vanderpool in order to “create an incision of repeatable width and depth with a single motion” ([0006]), thereby making the incision simple and repeatable ([0006]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Groeben in view of Eggers and further in view of Swanson as applied to claims 9-10 and 14-16 above, and further in view of Eggers ‘311. 
Regarding claim 12, Groeben in view of Eggers and further in view of Swanson teach all the limitations of the apparatus according to claim 9, but fail to explicitly disclose wherein the electrically conductive heating element of the heatable blade incorporates a conductive material having a high temperature coefficient of resistance of at least 400 ppm per degree C.
However, in the same field of endeavor, Eggers ‘311 teaches a similar blade (10 in Fig. l) having an electrically conductive heating element (16 in Fig. l) that incorporates a conductive material having a high temperature coefficient of resistance of at least 400 ppm per degree C (Fig. l; col. 8, 1ine 53- col. 9, line 2; heating element 16 may comprise conducting material having a temperature coefficient of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Groeben in view of Eggers and further in view of Swanson as applied to claims 9-10 and 14-16 above, and further in view of Vanderpool and Eggers ‘311. 
Regarding claim 13, Groeben in view of Eggers and further in view of Swanson teach all the limitations of the apparatus according to claim 9, but are silent regarding wherein the heatable blade has at least one cutting edge having a tip. 
However, in the same field of endeavor, Vanderpool teaches a similar apparatus (incision tool 200 in Fig. 3-4C) comprising at least one cutting edge having a tip (pointed blade 220 in Fig. 3; [0036]). Vanderpool teaches that “the incision tool is designed to create an incision of repeatable width and depth 
Groeben in view of Eggers and further in view of Swanson and Vanderpool fail to explicitly disclose wherein the heatable blade is covered with a non-stick coating except at the cutting edge tip.
However, in the same field of endeavor, Eggers ‘311 teaches a heatable blade (10 in Fig. 1) having a cutting edge tip (Fig. 1 illustrates cutting edge 13 and tip), wherein the heatable blade (10 in Fig. l) is covered with a non-stick coating (abherent coating 19 in Fig. 2) except at the cutting edge tip (Fig. 2 illustrates coating 19 covering blade except for cutting edge tip of cutting edge 13), in order to reduce the sticking or adherence of tissue, blood, coagulated blood and other biological fluids or residues to the blade during use (col. 9, ll. 43-47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the heatable blade as taught by Groeben in view of Eggers and further in view of Swanson and Vanderpool to include a non-stick coating as taught by Eggers ‘311. Doing so, reduces the added thermal impedance associated with coagulum buildup, which can reduce the hemostatic effect of the instrument (col. 9, ll. 47-51), thereby promoting a safer and more efficient procedure.
Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eggers in view of Swanson and Coulson et al., (hereinafter 'Coulson', U.S. PGPub. No. 2015/0032100).
Regarding claim 17, Eggers discloses an apparatus for the excision of soft tissue in one or more of the throat, oropharynx, nasopharynx, or larynx of humans, comprising: 
[a] a handpiece (handle 22 in Fig. 1) comprising an elongated blade support member (shaft 20 in Figs. 1-2) having a proximal end and a distal end, first and second blade support arms (support assembly 26, legs 82, 84 in Fig. 2) having a tissue contact surface (tissue engaging region 74), and a heatable blade 
[b] first and second electrical leads (leads 104, 106) extending from the proximal end of the blade support member (shaft 20; leads 104 and 106 are electrically coupled with leads 58 and 59 at connector extensions 56) to first and second blade heater contact pads (as broadly claimed, see ‘contact pads’ at distal end of leads 104, 106 electrically connect to connector extensions 99 and 100 in Fig. 2), respectively. 
Eggers further discloses a controller (electrosurgical generator 14, control knob 38) and a cable (cable 16) which provides “a complete current flow path for electrical communication between electrosurgical generator 14 and surgical instrument 12, cable 16 consists of two separate electrically conducting leads 58 and 59” (col. 7, ll. 37-40), extending from and in electrical communication with the first and second electrical leads (104, 106) at the proximal end of the blade support member (20) to the controller (14). 
Eggers fails to explicitly disclose first and second electrodes, and [c] third and fourth electrical leads extending from the proximal end of the blade support member to the first and second electrodes, respectively, for measuring electrical impedance of tissue located between the electrodes; [d] a controller for maintaining a temperature of the heatable blade to an operator- selected set-point temperature; and [e] a cable extending from and in electrical communication with the third and fourth electrical leads at the proximal end of the blade support member to the controller.
However, in the same field of endeavor, Swanson teaches a similar system (system 100 in Fig. 1) comprising a probe (108) including electrodes (115) and a plurality of sensor elements (120) used to measure data parameters relevant to the tissue being treated (col. 7, ll. 4-20, sensor elements may be in the form of electrodes; thereby meeting in part the limitation regarding first and second electrodes). The sensor elements (120) include electrically conductive flexible leads (122) that extend from the proximal end (113) of the probe (108) to the sensors (120). Further, the system includes a controller (processor 102) wherein the electrically conductive flexible leads (120) extend from the proximal end (113) of the 
Although Eggers in view of Swanson teach first and second electrodes for measuring electrical impedance (see above), Eggers in view of Swanson fail to explicitly disclose the first and second electrodes for measuring electrical impedance of tissue located between the electrodes to identify when maximum tissue impedance has been achieved. 
However, in the same field of endeavor, Coulson teaches a similar system (10 in Fig. 1) comprising an electrosurgical generator (300 in Fig. 1) including a controller (324) and a processor (325) and a sensor configured to measure an impedance of a target tissue ([0024]). Coulson teaches “the controller 324 of the generator 300 performs an optimized cutting algorithm for controlling the delivery of electrosurgical energy during a cutting procedure… configured to generate electrosurgical energy to target tissue in four phases, namely, impedance sense (IS), S1, S2 and S3, to effectively separate or divide the target tissue” ([0058]). The controller is configured to control the RF output stage to generate electrosurgical energy within a phase (i.e. one of the four phases) at a determined power level until the sensed impedance of the target tissue is greater than a threshold impedance at that phase ([0014], “the pulses in the second phase are applied until the sensed tissue impedance is greater than a maximum threshold impedance value”; [0024]). Coulson teaches utilizing the impedance sensing and identifying when maximum tissue impedance has been achieved at the various phases (abstract; [0024]) in order to control the electrosurgical generator and cutting of the tissue. The impedance measurements signify to the generator what stage of cutting the tissue is in and aids the generator in performing a safe and optimized cutting procedure, thereby increasing control, efficiency and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Eggers in view of Swanson to further include measuring electrical impedance of tissue located between the electrodes to identify when maximum tissue impedance has been achieved as taught by Coulson in order to signify to the generator what stage of cutting the tissue is in and aid the generator in performing a safe and optimized cutting procedure, thereby increasing control, efficiency and safety.
Regarding claim 19, Eggers in view of Swanson and Coulson teach all of the limitations of the apparatus according to claim 17. Eggers further discloses wherein the heatable blade (heating component 24, cutting edge 122) temperature is in the range of 70 C to 600 C (see col. 5, ll. 20-22, tissue engaging region is elevated to cutting and hemostatic temperature levels (generally above 300° C.)). 
Regarding claim 20, Eggers in view of Swanson and Coulson teach all of the limitations of the apparatus according to claim 17. Eggers further discloses wherein the heatable blade has a heating .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Eggers in view of Swanson and Coulson as applied to claims 17 and 19-20 above, and further in view of Eggers ‘311.
Regarding claim 18, Eggers in view of Swanson and Coulson teach all of the limitations of the apparatus according to claim 17, but fail to explicitly disclose wherein the heatable blade incorporates a conductive material having a high temperature coefficient of resistance of at least 400 ppm per degree C.
However, in the same field of endeavor, Eggers ‘311 teaches a similar blade (10 in Fig. l) having an electrically conductive heating element (16 in Fig. l) that incorporates a conductive material having a high temperature coefficient of resistance of at least 400 ppm per degree C (Fig. l; col. 8, 1ine 53- col. 9, line 2; heating element 16 may comprise conducting material having a temperature coefficient of resistance of at least 0.0005 per degree C). It is well known in the art (as can be seen in Eggers ‘311), at that high of a temperature coefficient of resistance, “the power source may be configured to sense a change in the heating element temperature by detecting a change in the heating element resistance. The power source can therefore adjust to the heat dissipation rates from the surgical blade during use, while maintaining the blade at a substantially constant temperature” (col.9, ll. 20-32), thereby promoting a smoother and more effective surgery. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Eggers in view of Swanson and Coulson to incorporate a conductive material having a high temperature coefficient of resistance of at least 400 ppm per degree C as taught by Eggers ‘311. Doing so, at that high of a temperature coefficient of resistance, “the power source may be configured to sense a change in the heating element temperature by detecting a change in the heating element resistance. The power source can therefore adjust to the heat dissipation rates from the surgical blade during use, while maintaining the blade at a substantially constant temperature” (col. 9, ll. 20-32), thereby promoting a smoother and more effective surgery. Further, applicant has appeared to place no criticality on the claimed range and since it In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Eggers in view of Swanson and Coulson as applied to claims 17 and 19-20 above, and further in view of Atwell et al., (hereinafter ‘Atwell’, U.S. PGPub. No. 2015/0080890). 
Regarding claim 21, Eggers in view of Swanson and Coulson teach all of the limitations of the apparatus according to claim 17. Eggers further discloses having a footpedal (footpedal 40 in Fig. 1) attached to the controller (generator 14, control knob 38), wherein the footpedal (40) comprising a first pedal to activate excision heating of the heatable blade during tissue excision (col. 7, ll. 56-27, “When foot pedal 40 is foot actuated, generator 14 provides radio frequency (RF) alternating current through output terminals 30 and 32, along cable 16, and to instrument input 56… carrying out thermal cutting of tissue with accompanied hemostasis for so long as generator 14 retains an "on" condition”). 
Eggers in view of Swanson and Coulson fail to explicitly disclose a second pedal to conduct high frequency current through underlying soft tissue to effect coagulation of blood vessels in the underlying soft tissue.
However, in the same field of endeavor, Atwell teaches a similar system (Fig. 1) including a footswitch unit (5 in Fig. 1) attached to a controller (generator 1) and including two footswitch pedals (7, 8). Atwell teaches that the generator (1) may be activated by means of a footswitch unit (5) connected to the rear of the generator by a footswitch connection cord (6). As such, the “footswitch unit 5 has two footswitch pedals 7 and 8 for selecting a coagulation mode and a cutting mode of the generator respectively” ([0032]). It is well known in the art (as can be seen in Atwell) to provide separate foot pedals in order to easily select a desired mode of operation, thereby providing a hands free control mechanism and  increasing simplicity and efficiency of the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Eggers in view of Swanson and Coulson to include a first and second pedal providing different modes 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794